Title: From Alexander Hamilton to Benjamin Lincoln, [29 May 1791]
From: Hamilton, Alexander
To: Lincoln, Benjamin



[Philadelphia, May 29, 1791]
Private
Dr Sir
I have written to the Directors of the Bank of Massachusettes, a letter of which the inclosed is a copy. Be so good as to aid in diffusing the knowledge of the arrangement.

You need not mention the transmission of the letter lest it should be misinterpreted.
I remain very truly   Your friend & serv
A Hamilton
May the 29. 1791
General Lincoln
